Citation Nr: 1013707	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to restoration of a 50 percent evaluation for 
a bilateral foot disability, to include an evaluation in 
excess of 30 percent from August 1, 2005.  

2.  Entitlement to restoration of a 40 percent evaluation for 
degenerative disc disease of the lumbosacral spine, to 
include an evaluation in excess of 10 percent from August 1, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1991 to November 
1997.  

In October 1998, the Board of Veterans' Appeals (Board) 
granted an initial evaluation to 50 percent for the Veteran's 
bilateral foot disability, effective from November 14, 1997, 
the day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2).  

By rating action in February 2000, the RO assigned an 
increased evaluation to 40 percent for degenerative disc 
disease of the lumbosacral spine; effective from August 14, 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
reduced the evaluations assigned for the Veteran's bilateral 
foot disability from 50- to 30 percent, and for his low back 
disability from 40- to 10 percent; each effective from August 
1, 2005.  A videoconference hearing before the undersigned 
was held in February 2010.  


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the disability ratings for the Veteran's bilateral 
foot disability and degenerative disc disease of the 
lumbosacral spine, to include providing proper notification 
of the proposal to reduce the disability ratings and giving 
the Veteran the opportunity to submit evidence.  

2.  The RO's decision to reduce the evaluations for the 
Veteran's bilateral foot and low back disabilities from 50- 
to 30 percent and from 40- to 10 percent, respectively, was 
supported by the evidence of record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.  

3.  Since August 1, 2005, the Veteran's bilateral foot 
disability is manifested by tenderness, pain on manipulation, 
and pes planus without deformity, spasm, or characteristic 
callosities; improvement with orthotics is demonstrated.  

4.  Since August 1, 2005, the Veteran's low back disability 
is manifested principally by subjective complaints of pain, 
full range of motion, and no incapacitating episodes; 
additional functional limitation due to pain or during flare-
ups commensurate with the criteria for the next higher 
evaluation was not demonstrated.  

5.  From August 1, 2009, the Veteran's low back disability 
includes additional symptomatology analogous to no more than 
mild neurological symptoms manifested by positive straight 
leg raising and diminished sensation in the left lower 
extremity.  

CONCLUSIONS OF LAW

1.  The reduction of the 50 percent rating for the Veteran's 
bilateral foot disability to 30 percent was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.105(e), 3.159, 3.344, 4.115b, Diagnostic Code 5276 
(2009).  

2.  The criteria for an evaluation in excess of 30 percent 
for the Veteran's bilateral foot disability from August 1, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a, Part 4, Diagnostic Code 5276 (2009).  

3.  The reduction of the 40 percent rating for degenerative 
disc disease of the lumbosacral spine to 10 percent was 
proper, and the requirements for restoration have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.115b, 
Diagnostic Codes 5293 and 5295 (prior to 9/26/03) and 5243 
(from 9/26/03).  

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine from 
August 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.10, 
Part 4, 4.115b, Diagnostic Code 5243 (2009).  

5.  The schedular criteria for a separate 10 percent 
evaluation, and no greater, for left lower extremity 
neurological manifestations associated with the Veteran's low 
back disability from August 1, 2009 are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.25, 4.124a, Part 4, including 
Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 C.F.R. §  3.105(e) set forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  These procedural 
safeguards were accomplished in this case.  

Relevant statute provide that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Reductions are to be based upon review of the entire history 
of the veteran's disability.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Such review requires VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  The entire 
record of examinations and the medical-industrial history is 
to be reviewed.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, such 
as, psychiatric disorders will not be reduced on any one 
examination, except in those instance where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated, and the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The regulation 
provide further, that these considerations are required for 
ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.  

Reduction

By rating action in March 2005, the RO proposed to reduce the 
50- and 40 percent evaluations assigned for the Veteran's 
bilateral foot and low back disabilities to 30- and 10 
percent, respectively.  The Veteran was informed of the 
proposal by letter dated in March 2005, and was given 60 days 
to respond.  By rating action in May 2005, the RO reduced the 
50- and 40 percent ratings to 30- and 10 percent, 
respectively; effective from August 1, 2005.  

The evidentiary record shows that the Veteran was granted 
service connection for his bilateral foot disability by the 
RO in March 1998, and was subsequently assigned a 50 percent 
evaluation by the Board in October 1998, effective November 
14, 1997, the date of receipt of his original claim.  
38 C.F.R. § 3.400(b)(2).  The Veteran was granted an 
increased rating to 40 percent for his low back disability by 
the RO in February 2000; effective from August 14, 1999, the 
date of receipt of claim for increase.  38 C.F.R. 
§ 3.400(o)(2).  As such, the disability ratings were in 
effect for well over five years prior to May 2005, and 38 
C.F.R. § 3.344 applies.  See Brown v. Brown, 5 Vet. App. 413 
(1993) (measured from the effective date of the disability, 
not the rating decision).  

Accordingly, evidence of sustained material improvement under 
the ordinary conditions of life must be shown by full and 
complete examinations to support the reduction.  A reduction 
based on a single examination is prohibited.  38 C.F.R. 
§ 3.344.  

Bilateral Foot Disability

The Veteran's bilateral foot disability is rated under 
Diagnostic Code (DC) 5276, which provides that moderate 
symptoms with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling.  Severe symptoms with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 30 percent 
disabling where bilateral.  Pronounced symptoms with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, will be rated as 50 percent disabling 
where bilateral.  38 C.F.R. § 4.71a, DC 5276.  

The 50 percent evaluation assigned for the Veteran's 
bilateral foot disability was based primarily on the service 
treatment records which showed diagnoses of plantar fasciitis 
and pes planus, bilaterally, and the findings on a May 1998 
VA examination.  When examined by VA, the Veteran reported 
chronic foot pain and swelling with flare-ups precipitated by 
walking and prolonged standing.  He said that he used to work 
as a security guard, but was recently disqualified from 
working in that occupation due to his foot problems, and that 
he had to use crutches to ambulate.  He also reported that he 
had no previous response to corrective shoes or inserts.  On 
examination, there was 1+ bilateral ankle and foot edema, 
weakness, and tenderness to palpation.  His gait was a side-
to-side limp, and he was unable to move either foot against 
resistance, squat, supinate, pronate, or rise on his heels 
and toes.  He had bilateral pes planus, but no hammertoes, 
high arch, or clawfoot.  The diagnoses included pes planus, 
with limited range of motion, bilaterally.  

On VA examination in November 1999, the Veteran reported 
chronic pain and swelling in both feet daily.  On 
examination, dorsiflexion was to 20 degrees and plantar 
flexion to 45 degrees with tenderness throughout the entire 
foot, bilaterally.  He was able to squat, but needed his arms 
to pull himself up, had pain on heel-toe walking, and had 
severely flattened arches on standing.  Sensation was intact 
in both feet, and his gait, balance, and coordination was 
slightly altered with assisted gait, and deep tendon reflexes 
were 1+, bilaterally.  The diagnoses included severe pes 
planus and plantar fasciitis, symptomatic, bilaterally.  

When examined by VA in September 2003, the Veteran had full 
ankle and subtalar motion and flexible flat feet, 
bilaterally.  There was diffuse pain over the entire arch of 
both feet, but no tenderness over the plantar fascia origin 
or along the length of the plantar fascia.  There was no 
callus formation along any of the weightbearing or 
nonweightbearing surfaces of his feet and no skin changes.  
There was a valgus orientation to his hindfoot when standing, 
which was corrected into varus when standing on toes.  Both 
hindfeet were approximately seven degrees of valgus when 
standing, and there was no forefoot or midfoot malalignment 
and normal midfoot motion.  The examiner commented that he 
found no evidence of plantar fasciitis or any evidence of 
plantar fascia tenderness on examination, and that the 
Veteran's tenderness was primarily through the entire arches 
of both feet.  He also noted that there was no evidence of 
pain on motion, and that it was conceivable that pain could 
limit function after being on his feet all day, but that he 
could not offer an opinion with any degree of medical 
certainty.  X-ray studies revealed very mild hallux valgus 
deformity with plantar arch preserved.  The examiner also 
indicated that the Veteran might benefit from better made 
orthotics.  

When examined by VA in September 2004, the Veteran reported 
chronic foot pain and said it was improved somewhat with 
medication and hot baths.  He denied any flare-ups, and said 
that he had been fitted for custom shoes and inserts, which 
were pending.  On examination, dorsiflexion was to 20 degrees 
with plantar flexion to 45 degrees, bilaterally.  Subtalar 
motion was normal and there was no additional limitation of 
motion on repetitive use.  The Veteran had flexible flat feet 
with standing and sitting, and there was no tenderness to 
palpation over the plantar fascia origin or along the length 
of the plantar fascia.  There was diffuse pain over the 
entire plantar aspect of both arches, but no callus formation 
on weight- and nonweight bearing surfaces of his feet.  The 
Veteran had valgus orientation of his hindfoot on standing, 
which corrected into varus when rising on his toes.  Both 
hindfeet were in approximately five degrees of valgus when 
standing, and there was no forefoot or midfoot malalignment, 
and normal midfoot motion.  X-ray studies were unchanged.  
The impression included bilateral pes planus.  The examiner 
noted that he did not find any evidence of plantar fasciitis 
or any pain on motion, but that it was conceivable that pain 
could limit function after being on his feet all day.  
However, he could not offer an opinion with any degree of 
medical certainty.  

VA podiatry note, dated in May 2005, showed that the Veteran 
was provide with custom fitted shoes and (leather/cork) 
orthotics, which fit well with no excessive snugness.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction to the 30 percent level for the 
Veteran's bilateral foot disability.  In other words, the 
evidence used to reduce the rating reflected sustained 
material improvement under the ordinary conditions of life, 
as shown by a full and complete VA examinations performed in 
September 2003 and 2004.  

Initially, the Board notes that the May 1998 Board decision 
which assigned a 50 percent rating for the bilateral foot 
disability was based on the findings from a May 1998 and 
November 1999 VA examination reports.  The relevant findings 
in those reports showed severe plantar fasciitis with 
tenderness to palpation over the entire foot, bilaterally, 
with weakness and swelling in both ankles and feet.  The 
Veteran's gait, balance, and coordination were impaired, and 
he had difficulty squatting or walking on his toes and heels, 
and could not ambulate without use of crutches or a cane.  
Although the Veteran had better range of motion on the latter 
examination, he was unable to move either foot against 
resistance on the earlier examination, and continued to have 
difficulty ambulating.  Additionally, the Veteran's foot 
disability was not improved with orthotics or inserts.  

When examined by VA in September 2003, the Veteran had full 
ankle and subtalar motion and flexible flat feet, bilaterally 
with no pain on motion in either foot.  There was some 
diffuse pain to palpation over both arches, but no evidence 
of plantar fasciitis, and no callus formation on any of the 
surfaces of his feet.  The Veteran reported that he could 
walk about a mile without any problem, and said that he had 
flare-ups mainly related to extensive walking or standing.  
While there was some valgus orientation to his hindfoot when 
standing, it was corrected into varus when standing on his 
toes.  The Veteran had normal midfoot motion, and there was 
no forefoot or midfoot malalignment.  X-ray studies showed 
only very mild hallux valgus deformity with both plantar 
arches preserved.  Additionally, the Veteran reported that he 
worked as a security guard and then as a dispatcher at a 
casino in 2000, but quit because he moved out of state.  
Although he reported some difficulty working as a security 
guard because of increased back and foot pain, he had no 
problems when he was moved to dispatcher.  

This continued improvement was also reflected in the 
September 2004 VA examination report.  While the Veteran 
reported chronic foot pain, he said that it was improved 
somewhat with medication and hot baths.  He denied any flare-
ups, and was awaiting delivery of custom shoes and inserts.  
The clinical and diagnostic findings on examination were 
essentially the same as on the September 2003 VA examination 
and showed no evidence of plantar fasciitis or any swelling, 
edema, or spasm in either foot.  VA outpatient notes showed 
that the Veteran was subsequently provided with soft, custom 
made shoes with orthotics which have significantly improved 
his ability to ambulate without assistive devices.  These 
findings clearly show a marked improvement from the 
examinations in May 1998 and November 1999.  

The September 2003 and 2004 VA examination reports were full 
and complete, and clearly showed evidence of sustained 
material improvement in the Veteran's bilateral foot 
disability under the ordinary conditions of life.  The 
Veteran had difficulty standing, reportedly could not walk 
without a cane or crutches, and had significant impairment of 
his gait, balance and coordination when initially examined by 
VA in 1998 and 1999.  However, the VA examinations in 2003 
and 2004, showed that he does not require use of a cane or 
other assistive devices, has not demonstrated any evidence of 
plantar fasciitis, and was able to walk up to a mile without 
difficulty.  Since the Veteran no longer experiences plantar 
fasciitis, extreme tenderness, or symptoms compatible with 
marked inward displacement and severe spasm, and has 
demonstrated improvement with orthopedic shoes and orthotics, 
the Board finds the record is against the restoration of the 
50 percent evaluation.  

For these reasons, the Board finds that the preponderance of 
the evidence supports the reduction to 30 percent for the 
Veteran's bilateral foot disability.  Accordingly, the appeal 
is denied.  

Increased Rating

Turning to the question of entitlement to an increased rating 
for the Veteran's bilateral foot disability, the Board finds 
that the totality of the evidence does not show that a rating 
in excess of 30 percent is warranted.  

In this regard, it should be noted that disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate Diagnostic Codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned. 38 C.F.R. § 4.7.  

In this case, the record showed that the Veteran was examined 
by VA twice since August 2005, and was seen on only a couple 
of occasions on an outpatient basis.  The clinical and 
diagnostic findings on the VA examinations in November 2007 
and August 2009, were not materially different and show no 
significant change in the severity of his symptoms or the 
objective findings.  

On VA examination in November 2007, the Veteran reported pain 
mainly in the medial aspects of both arches, but said that 
his custom shoes with inserts helped significantly.  He 
denied any flare-ups and said that he could walk up to a 
quarter mile without resting.  He was unable to do any 
running or heavy lifting, but was able to do everything he 
needed to do around the house.  On examination, there was 
mild tenderness to palpation over the medial aspect of both 
arches with normal alignment of the Achilles tendon on 
standing.  There was no evidence of abnormal weightbearing 
and moderate pes planus and forefoot abduction with gait.  
Active and passive dorsiflexion was to 10 degrees with 
plantar flexion to 40 degrees, bilaterally.  There was no 
evidence of pain on motion or any additional loss of motion 
with repetitive movement.  The assessment included moderate, 
bilateral pes planus.  The examiner commented that the 
Veteran reported a big improvement with his orthotics.  The 
examiner also indicated that it was conceivable that pain 
could further limit motion of feet, particularly after being 
on his feet all day, but that he could not offer any 
assessment without resorting to speculation.  

When examined by VA in August 2009, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The Veteran reported that he could walk for 15 minutes and 
one to two blocks, had flare-ups twice a week after increased 
activity, and did not use a cane or other assistive devices.  
On examination, there was no evidence of obvious swelling, 
erythema, deformity, calluses, skin changes, or unusual shoe 
wear.  There was some valgus malalignment of the 
Achilles/calcaneus with nonweightbearing which was 
accentuated with weightbearing, but no hallux valgus.  
Strength was normal on eversion and inversion.  Active and 
passive dorsiflexion was to 10 degrees with plantar flexion 
to 45 degrees, bilaterally, and no evidence of pain on 
motion.  The examiner indicated that that it was conceivable 
that pain could further limit motion of the feet, but that he 
could not offer any assessment without resorting to 
speculation.  

VA outpatient notes showed that the Veteran was seen for 
various maladies periodically from 2005 to 2009.  A progress 
report, dated in November 2008, noted that the Veteran had 
worn out the pair of orthopedic shoes he was given in 2005, 
and was requesting new shoes and inserts.  The Veteran 
reported that the shoes were very helpful in alleviating his 
foot pain.  A note, dated in January 2009, showed that the 
Veteran was given his replacement shoes and orthotics.  
Parenthetically, when seen by VA for low back pain in May 
2009, the Veteran reported that he worked for UPS and Fed Ex 
loading pallets.  

Applying the rating criteria to the facts of this case, the 
Board finds that the Veteran's complaints and the clinical 
and diagnostic findings pertaining to his bilateral foot 
disability have not changed materially since August 2005, and 
more closely approximated the criteria for a 30 percent 
evaluation.  While the Veteran complained of chronic foot 
pain, swelling, and flare-ups twice a week, the objective 
findings showed no evidence of plantar fasciitis or more than 
mild limitation of motion, and no evidence of marked or 
pronounced deformity or characteristic calluses.  Other than 
some valgus malalignment of the Achilles/calcaneus 
accentuated on weightbearing, there was no evidence of hallux 
valgus or malalignment of the mid- or forefoot on either 
side.  Furthermore, the evidence showed that the Veteran had 
significant improvement with use of orthopedic shoes and 
inserts.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Based on the evidence discussed above, the Board finds that 
the 30 percent evaluation assigned for the Veteran's 
bilateral foot disability accurately depicts the severity of 
the condition since August 1, 2005, and that there is no 
basis for higher rating.  Accordingly, an increased 
evaluation is not warranted.  

Reduction - Low Back Disability

Historically, in April 1999, the Veteran was initially 
granted service connection and assigned a 20 percent 
evaluation for degenerative disc disease of the lumbar spine 
under the rating code for intervertebral disc syndrome (IVD), 
Diagnostic Code (DC) 5293 then in effect.  By rating action 
in February 2000, the RO assigned an increased rating to 40 
percent for lumbosacral strain with degenerative disc disease 
of the lumbar spine under DC 5295 for lumbosacral strain, 
then in effect.  The reduction to 10 percent in 2005 was 
carried out under DC 5295, but it should be noted that the 
regulations pertaining to rating disabilities of the spine 
were amended in September 2002 and September 2003.  

Prior to September 26, 2003, under DC 5295 for lumbosacral 
strain, a 40 percent rating was assigned for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a 
noncompensable evaluation was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

Likewise, prior to September 2003, limitation of motion of 
the lumbar spine was rated as 10 percent disabling when 
slight, 20 percent disabling when moderate, and 40 percent 
disabling when severe.  38 C.F.R. Part 4, § 4.71a, DC 5292 
(effective prior to September 26, 2003).  

Under the old regulations for IVD, DC 5293, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  These ratings 
are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, effective September 
26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
(38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003).  

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
Veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

The 40 percent evaluation assigned for the Veteran's low back 
disability was based on the findings on a November 1999 VA 
examination.  At that time, the Veteran complained of chronic 
low back pain and stiffness and walked with a cane for 
stability, but denied any radiating pain or numbness into his 
lower extremities.  Forward flexion was to 75 degrees and 
extension was to 20 degrees with pain throughout range of 
motion.  Right and left lateral bending was to 20 degrees, 
bilaterally, and straight leg raising was positive.  There 
was tenderness in the thoracic and lumbar spine and palpable 
spasms bilaterally at the latissimus dorsi.  The Veteran was 
able to squat, but needed to use his arms to pull himself up.  
He had good alignment, muscle tone, and mass, and strength 
was 5/5 throughout.  Sensation was intact, and his gait, 
balance, and coordination were slightly altered with 
decreased ability to balance on one foot for more than a few 
seconds or to heel and toe walk without holding on to 
something every couple of feet.  Deep tendon reflexes were 1+ 
throughout.  The diagnoses included degenerative disc disease 
and muscle strain, severe.  

Also of record at that time was a VA outpatient note in April 
1999, which showed treatment for non-radiating low back pain 
of two weeks duration.  There was some paraspinal tenderness 
with normal deep tendon reflexes and motor strength, and 
negative straight leg raising.  The Veteran reported that he 
was a full-time student in college and was not currently 
employed.  

When examined by VA in September 2003, the Veteran reported 
chronic low back pain which was worse when lying down and 
better when he was up and walking.  He denied any history of 
radiating pain, weakness, numbness, or other neurological 
symptoms.  The Veteran said that he could walk a mile without 
any problems and did not need a cane or other assistive 
devices, but did use a soft back brace.  He could do almost 
anything around the house except move furniture, and was able 
to play pool without difficulty.  On examination, forward 
flexion was to 90 degrees with extension to 35 degrees.  The 
examiner noted that the Veteran had more than normal lateral 
bending and was able to bend to 35 degrees, bilaterally.  
There was no evidence of paraspinal spasm, postural 
abnormalities, fixed deformity, or abnormalities of the 
musculature of his back.  The Veteran reported that his back 
pain was primarily midline in the L4-5 region, but there was 
no evidence of tenderness on examination.  Neurological 
examination was essentially within normal limits with 5/5 
strength in all muscles of the lower extremities.  Sensation 
was intact, straight leg raising was negative, and knee and 
ankle jerk was 1+, bilaterally.  X-ray studies of the 
lumbosacral spine were negative.  The assessment included low 
back pain.  

The Veteran reported that he last worked as a security 
guard/dispatcher at a casino about two years earlier, and 
that he believed that he could go back to work as a 
dispatcher without limitation if he could find employment.  
The examiner commented that pain could conceivably further 
limit function, but he could not offer an opinion with any 
degree of medical certainty.  

A VA physical therapy note, dated in May 2005, indicated that 
the Veteran's forward flexion and lateral bending were 
possible to 100 percent of normal, bilaterally, extension was 
to 50 percent, and rotation was to 75 percent, bilaterally.  

When examined by VA in March 2005, the Veteran denied any 
history of radicular pain, numbness, or weakness in his lower 
extremities or any bowel or bladder problems.  He reported 
that medications have helped alleviate his pain, but not 
completely resolved his symptoms.  He used a back brace in 
the past, but now only intermittently with back pain.  The 
Veteran reported that he could walk about a quarter mile and 
was able to perform the routine daily activities without 
difficulty, and denied any flare-ups or incapacitating 
episodes in the past year.  He reported that he was not able 
to work as a security guard in casinos due to his back 
disability, but was able to engage in leisurely activities 
such as playing pool without difficulty.  

On examination, forward flexion was to 90 degrees, with 
extension to 35 degrees.  Rotation and lateral side bending 
was to 30 degrees, bilaterally, and there was no additional 
limitation of motion on repetitive motion.  There was some 
moderate paraspinal tenderness in the L4-5 and L5-S1 area, 
but no postural abnormalities, fixed deformities, or 
abnormalities of the muscular curvature of his back.  
Strength was normal in the hips and lower extremities, 
sensation was intact, and reflexes were 1+ in the quadriceps 
and Achilles tendon, bilaterally.  Straight leg raising was 
normal.  X-ray studies showed no fractures, abnormalities, 
osteoarthritis, or degenerative changes in the lumbar spine.  
The impression included low back strain.  The examiner 
indicated that there was no evidence of any radicular 
findings related to the lower back, and opined that without 
any such findings, the Veteran could be more active and could 
be gainfully employed.  The examiner also indicated that he 
could not offer any assessment concerning functional loss 
with any degree of medical certainty.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction from 40 to 10 percent for the 
Veteran's low back disability.  That is, the evidence used to 
reduce the rating reflected sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete VA examinations performed in September 2003 and 
March 2005.  

In this case, the Veteran was assigned a 40 percent rating by 
the RO in February 2000, based on a January 1999 VA 
examination which showed symptomatology consistent with 
severe lumbosacral strain.  The Veteran described a history 
of constant, sharp, low back pain and was shown to have low 
back tenderness, palpable muscle spasm, and significant 
limitation of motion with pain through the entire range of 
movement.  The Veteran had positive straight leg raising, 
impaired balance, gait and coordination, and needed a cane to 
ambulate.  

However, subsequent VA examinations in September 2003 and 
March 2005 clearly demonstrated marked improvement of his low 
back disability.  While the Veteran continued to report a 
history low back pain, the objective findings did not reveal 
any palpable tenderness, muscle spasms, neurological 
symptomatology, or any limitation of motion of the 
lumbosacral spine.  There was no demonstrable evidence of 
pain on motion or disturbance of gait, balance, or 
coordination, and the Veteran was able to ambulate without 
use of a cane or any assistive devices.  Furthermore, the 
record showed that the Veteran was employed in various jobs 
that required him to be on his feet for long hours subsequent 
to the January 1999 VA examination.  While the Board does not 
discount the difficulties that the Veteran may have 
experienced, the fact that he applied and was hired for 
positions which required physical exertions and stamina, is 
further confirmation that there was material improvement.  

Concerning his employment, the Board notes that the Veteran 
has not been completely forthright in reporting his work 
history and has provided inconsistent and contradictory 
statements in this regard.  For example, when examined by VA 
in March 1998, the Veteran reported that he was 
"disqualified" from working as a security guard and had to 
"curtail" his activities because of his disabilities.  
However, in a letter received in November 1999, he reported 
that he was employed as a security for a short time in April 
1998.  On his VA application for a total rating, received in 
July 2003, the Veteran reported that he worked as a security 
guard for two casino's in Tunica, Mississippi - once for two 
weeks and again for seven months.  Although he did not 
provide any specific dates of employment, he reported that he 
last worked in July 2000, and indicated that he was unable to 
work because of his back disability.  However, on VA 
examination in September 2003, the Veteran reported that he 
quit his job as a security guard/dispatcher because he moved.  
On VA examination in March 2005, he said that he was no 
longer working as a security guard at the casino's in Tupelo, 
Mississippi because of his back disability.  More recently, 
the Veteran reported that he worked for UPS and Fed EX 
loading pallets.  See May 2009 VA outpatient note.  The fact 
that the Veteran has consistently and repeated asserted that 
he is unable to work due to his back and foot disabilities, 
but is shown to have been employed in numerous jobs that he 
claims he is physically unable to perform, raises serious 
questions as to his ability to provide reliable information 
and reflects negatively on his credibility.  

In any event, the Veteran's complaints of low back pain 
notwithstanding, the objective findings on the VA 
examinations in September 2003 and March 2005 did not show 
any of the signs or symptoms necessary for a rating in excess 
of 10 percent under the old rating criteria for lumbosacral 
strain or IVD, discussed above, nor was he shown to have a 
limitation of motion for a rating in excess of 10 percent 
under DC 5291.  38 C.F.R. § 4.71a, DCs 5293 and 5295 
(effective prior to September 26, 2003).  Similarly, the 
Veteran does not claim, nor does the evidence show any 
incapacitating episodes.  The evidence does not show a 
limitation of motion to a degree necessary for a rating in 
excess of 10 percent under the revised rating criteria, or 
objective evidence of any associated abnormalities which 
would provide a basis for assigning a separate rating based 
on mild incomplete paralysis of the sciatic nerve (DC 8520) 
under Note 1.  

In this case, the Board finds that the September 2003 and 
March 2005 VA examinations were full and complete, and 
clearly showed evidence of sustained material improvement in 
the Veteran's low back disability under the ordinary 
conditions of life.  Accordingly, the Board finds that the 
preponderance of the evidence supports the reduction to 10 
percent for the Veteran's low back disability, and the appeal 
is denied.  

Increased Rating

Concerning the claim for an evaluation in excess of 10 
percent from August 1, 2005, the evidence of record showed 
that the Veteran was examined by VA in November 2007 and 
August 2009, and was seen on an outpatient basis on a couple 
of occasions since August 2005.  When examined by VA in 
November 2007, the Veteran reported chronic non-radiating 
back pain, but said that had an occasional episode of pain 
into his lower extremities, but said it was "very, very 
intermittent."  He denied any numbness or tingling in his 
lower extremities, or any incapacitating episodes, and said 
that he could walk about a quarter of a mile without resting.  
He said that he wore a Velcro brace for his lower back but 
did not use a cane or other assistive devices.  

On examination, there was some tenderness to palpation of the 
lumbar paraspinal musculature.  Active and passive forward 
flexion was to 90 degrees, extension was to 20 degrees, and 
right and left lateral flexion and rotation was to 30 
degrees, bilaterally with pain on motion in the last five 
degrees.  There was no decreased motion or function loss with 
repetitive movements.  Sensation was intact to light touch 
throughout the lower extremities, and muscle strength was 
5/5.  Reflexes were 2+ and symmetric in the patella and 
Achilles, bilaterally, and straight leg raising was negative.  
X-ray studies of the lumbosacral spine were negative.  The 
examiner indicated that the Veteran had some pain on motion 
but no radicular long track signs.  He noted that it was 
conceivable that pain could cause additional functional 
impairment, but that it was not feasible to offer an opinion 
with any degree of medical certainty.  

A VA outpatient note, dated in February 2008, showed 
complaints of radiating pain into the Veteran's left lower 
extremity with tingling on the bottom of the left foot.  
Reflexes were symmetric in the lower extremities and the 
Veteran was noted to have discomfort on forward and lateral 
flexion, and extension.  

A VA outpatient note showed that the Veteran was seen for low 
back pain in May 2009.  The Veteran reported that he loaded 
20 pound pallets for UPS and Fed EX, and that he needed 
assistance if lifting more than 20 pounds.  He said that his 
back ached at night.  

When examined by VA in August 2009, the Veteran's complained 
of low back pain radiating down his legs with some numbness 
in his left lateral foot, and said that he had flare-ups 
about twice a week with increased activity.  He denied any 
bowel or bladder problems, or any incapacitating episodes and 
said that he did not use a cane, brace, or other assistive 
devices.  He said that his back pain did not affect his job, 
but that he was not currently employed and was looking for 
work that did not require manual labor.  Active and passive 
forward flexion was to 90 degrees, extension was to 20 
degrees, and right and left lateral flexion and rotation was 
to 30 degrees, bilaterally with pain on all arcs of motion.  
There was no additional range of motion loss with repetitive 
movement.  Sensation was intact to light touch throughout the 
lower extremities, except in the S1 dermatome on the left, 
and strength was 5/5 in both lower extremities.  Reflexes 
were 2+ and symmetric in the patella and Achilles, 
bilaterally, and straight leg raising was positive, 
bilaterally.  X-ray studies revealed mild spondylosis of the 
lumbar spine.  The examiner indicated that it was conceivable 
that pain could cause additional functional impairment, but 
that it was not feasible to offer an opinion with any degree 
of medical certainty.  

After review of all the evidence of record, including but not 
limited to the Veteran's testimony at the hearing in February 
2001, and the VA outpatient notes and examination reports, 
the Board finds that the medical evidence does not 
demonstrate orthopedic symptomatology or manifestations 
sufficient to warrant an evaluation in excess of 10 percent 
for the Veteran's low back disability from August 1, 2005.  
However, as will be discussed below, the Board finds that the 
Veteran was shown to have additional neurological symptoms 
commensurate with mild sciatic neuropathy sufficient to 
warrant a separate 10 percent evaluation for the left lower 
extremity; effective from August 1, 2009, the date of VA 
examination showing increased disability.  38 C.F.R. 
§ 3.400(o)(2).  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the clinical findings from VA examination and 
outpatient reports from August 1, 2005, to the General Rating 
Formula, the Veteran's low back disability would equate to no 
more than a 10 percent evaluation.  That is, forward flexion 
of the thoracolumbar spine was consistently shown to be 
greater than 60 degrees, and the combined range of motion was 
to greater than 120 degrees.  Furthermore, there was no 
objective evidence of any significant neurological 
symptomatology prior to August 2009, and no evidence of any 
bowel or bladder abnormalities.  Thus, an evaluation in 
excess of 10 percent under the General Rating Formula from 
August 1, 2005, is not warranted.  

Similarly, the Veteran does not claim nor does the evidence 
show any incapacitating episodes or any required bed rest due 
to his low back disability at any time during the pendency of 
this appeal.  Thus, a rating in excess of 10 percent based on 
incapacitating episodes from August 1, 2005, is not 
warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, the Board notes that there was no evidence of 
radiculopathy compatible with sciatic neuropathy on VA 
examination in November 2007, or on any of the VA outpatient 
notes prior to the August 2009 VA examination.  Other than 
complaints of low back pain and discomfort in the left lower 
extremity, the objective findings did not show any 
significant neurological impairment.  While the Veteran 
reported some tingling on the bottom of the left foot when 
seen on an outpatient basis in February 2008, reflexes were 
intact throughout both lower extremities.  As there was no 
objective evidence of any neurological symptomatology 
associated with the Veteran's low back disability prior to 
August 2009, the Board finds no basis to assign a separate 
rating for additional neurological impairment.  Therefore, a 
compensable evaluation would not be warranted under DC 8520 
for mild incomplete paralysis of the sciatic nerve prior to 
August 1, 2009.  

However, when examined by VA in August 2009, there was 
evidence of positive straight leg raising and decreased 
sensation in the S1 dermatome on the left.  Based on this, 
the Board finds that the Veteran's neurological abnormalities 
meet the criteria for evaluation for "mild" neurological 
symptoms.  However, there was no evidence of foot drop or 
partial foot drop, or inability to move in any plane in the 
lower extremities.  Thus, the Veteran's neurological 
symptomatology do not more nearly approximate "moderate" or 
"severe" impairment.  Resolving reasonable doubt as to 
whether the Veteran's neurologic impairment of the lower 
extremities warrants a compensable evaluation, the Board 
finds that a separate, 10 percent evaluation for the left 
lower extremity is warranted under DC 8520 for mild 
incomplete paralysis of the sciatic nerve from August 1, 
2009, the date of VA examination showing additional 
neurological disability.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

As noted above, the evidence shows that the Veteran has good 
strength, no more than mild neurological impairment 
manifested primarily by decreased sensation in the left lower 
extremity, and no incapacitating back pain.  The objective 
evidence does not show any limitation of flexion, and no 
objective signs or manifestations of any additional 
functional impairment.  In this regard, the Board observes 
that under the Rating Schedule, the general rating formula 
notes that the rating criteria are to be applied with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Other than 
the Veteran's report of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of 10 percent 
assigned from August 1, 2005.  As noted above, the findings 
from the two VA examination since August 1, 2005, showed 
nearly full range of motion, no muscle weakness, atrophy, or 
neurological impairment prior to August 2009.  In light of 
the clinical findings of record, the Board finds that an 
evaluation in excess of the 10 percent from August 1, 2005, 
based on additional functional loss due to the factors set 
forth above are not demonstrated.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  While the 
Veteran has asserted throughout his appeal that he is unable 
to work because of his service-connected disabilities, the 
available evidence of record is to the contrary.  

In this case, the manifestations of the Veteran's back and 
foot disabilities are consistent with the appropriate 
schedular criteria, and there is no objective evidence that 
the manifestations of his service-connected disabilities are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's low back 
and bilateral foot disabilities would be in excess of that 
contemplated by assigned evaluations.  Therefore, referral of 
this case for extraschedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

Restoration of the 50 percent evaluation assigned for 
bilateral foot disability, prior to August 1, 2005, is 
denied.  

Restoration of the 40 percent evaluation for degenerative 
disc disease of the lumbosacral spine with history of lumbar 
strain, prior to August 1, 2005, is denied.  

An evaluation in excess of 30 percent for bilateral foot 
disability, from August 1, 2005, is denied.  

An evaluation in excess of 10 percent for the orthopedic 
manifestations of degenerative disc disease of the 
lumbosacral spine with history of strain, from August 1, 
2005, is denied.  

Entitlement to a separate 10 percent evaluation for left 
lower extremity neurological manifestations of degenerative 
disc disease of the lumbosacral spine from August 1, 2009, is 
granted, subject to VA regulations concerning the payment of 
monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


